Exhibit THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT FOR THIS NOTE, OR AN EXEMPTION FROM REGISTRATION THEREUNDER. CONVERTIBLE PROMISSORY NOTE $ November Huntington Woods, Michigan For value received, SELLMYBUSINESSNOW.COM, Inc., a Michigan corporation (the "Company"),promises to pay to,a Michigan resident ("Holder"), the aggregate outstanding principal amount of
